                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

In re:


LINEAR MOLD & ENGINEERING,                          Case No.: 21-42617-mar
LLC,                                                Chapter 11

      Debtor.                                       Hon. Mark A. Randon




                      AFFIDAVIT OF JOHN TENBUSCH
                 AS MAJORITY MEMBER OF THE DEBTOR



                                                                                       i


STATE OF MICHIGAN )
                 ) SS
COUNTY OF WAYNE )

      John Tenbusch, being duly sworn, deposes and says:

      1. I am the 96.5% member in Linear Acquisition, LLC ("Acquisition"),

which is the sole member of Linear Mold & Engineering, LLC d/b/a Linear AMS

("Mold & Engineering" or "Debtor"). I serve as the Chief Executive Officer of

Mold & Engineering. In my capacity as the majority member of Acquisition and

CEO of Mold & Engineering, I am familiar with the day-to-day operations,

business affairs, corporate structure and books and records of the Debtor. I am

authorized to submit this affidavit (the "Affidavit") on behalf of the Debtor.




  21-42617-mar    Doc 13   Filed 03/26/21   Entered 03/26/21 17:58:52   Page 1 of 16
      2. I make this Affidavit to assist the Court and other parties in

understanding the circumstances that compelled the Debtor to file its Chapter 11

proceeding, and the following first day motions:

            a. Motion Pursuant to Sections 105(a), 361, 362, 363, 364, and 552 of
               the Bankmptcy Code and Bankmptcy Rule 400 l(b) for Entry of
               Interim and Final Orders (A) Authorizing the Use of Cash
               Collateral; (B) Granting Adequate Protection; and (C) Scheduling a
               Final Hearing on the Motion;

            b. First Day Motion for Authorization (A) to Pay Pre-Petition Wages,
               Salaries, Benefits, and Reimbursable Expenses, and to Continue
               Existing Employee Policies, and (B) to Continue in Effect
               Workers' Compensation Programs;

            c. First Day Motion for Order Prohibiting Utility Companies From
               Altering, Refusing or Discontinuing Services Pending
               Determination of Adequate Assurance of Payment for Future
               Utility Services, and Approving the Proposed Adequate Assurance
               Procedures Under Section 366 of the Bankmptcy Code.

      3. The Debtor is operating its business and managing its assets as a

debtor-in-possession pursuant to sections 1 107(a) and 1108 of the Banhnptcy

Code.

      4. Except as otherwise indicated, all facts set forth in this Affidavit are

based on my personal knowledge, information supplied to me by other employees

of the Debtor and/or professionals retained by the Debtor, is information I learned

through review of relevant documents, or on my opinion based upon my

experience and knowledge of the Debtor's operations and financial condition. If I




                                                                         SB733840.DOC
  21-42617-mar   Doc 13   Filed 03/26/21 2Entered 03/26/21 17:58:52   Page 2 of 16
were called upon to testify, I could and would testify competently to the facts set

forth herein.

                           GENERAL BACKGROUND

      5. Mold & Engineering commenced this voluntary case under Chapter

11, Subchapter V, of the Bankruptcy Code on March 25, 2021 (the "Petition

Date"). The Debtor is authorized to continue to operate its business as debtor-in-

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

      6. The Subchapter V Tmstee has not been appointed.

      7. I originally incorporated the predecessor to the Debtor, Linear Mold

& Engineering, Inc. ("Mold, Inc."), on May 23, 2003, as a full-service plastics

mold, tooling and production service provider. I was the sole shareholder and

Mold, Inc. started as a two-man operation with limited customers.

      8. Over time. Mold, Inc. grew to 125 employees with approximately 300

varied customers. With full machine shop capabilities. Mold, Inc. become an

industry leader in mold flow analysis, plastic injection mold simulation

capabilities, full black-box design and advanced process support.

      9. Because of Mold, Inc.'s reputation as an industry leader, in 2015,

Moog Inc. ("Moog"), a New York corporation and worldwide designer,

manufacturer and integrator of precision control components and systems,

acquired 70% of the stock of Mold, Inc., with the objective of integrating into



                                                                          SB733840.DOC
  21-42617-mar    Doc 13   Filed 03/26/213 Entered 03/26/21 17:58:52   Page 3 of 16
acquired 70% of the stock of Mold, Inc., with the objective of integrating into

Mold, Inc.'s customer relationships, specifically its aerospace customer base. I

negotiated the sale of the remaining 30% of the Mold, Inc. stock and settled with

Moog in January 2017.

      10. After Moog's acquisition of the Mold, Inc. stock, I served as a vice-

president and director of Moog and facilitated its integration into the Mold, Inc.

customers. After a short period with IVIoog, I resigned to pursue other

opportunities.

      11. After 2 years of operation, Moog determined that it would divest itself

of the Mold, Inc. operations and transition the aerospace customers into Moog.

      12. In June 2017,1 organized Acquisition, with the intent ofre-purchasing

the Mold, Inc. stock from Moog. Contemporaneously, Linear Realty, LLC was

formed as a single member limited liability company, with Acquisition as its sole

member, in order to purchase the real estate located at 12926 Stark Road, Livonia,

Michigan 48150 (the "Stark Road Property").

      13. After the re-purchase of the Mold, Inc., stock by Acquisition, Mold,

Inc., was merged into Mold & Engineering. Acquisition is the sole member of

Mold & Engineering and Realty.

      14. At the time, the Mold & Engineering operations were housed in three

buildings - two leased locations and the Stark Road Property. In order to



                                                                         SB733840.DOC
  21-42617-mar   Doc 13   Filed 03/26/21 4Entered 03/26/21 17:58:52   Page  4 of 16
consolidate operations, grow the business, expand revenue and improve

profitability, on September 29, 2018, Realty purchased the property located at

12163 Globe Street, Livonia, Michigan (the "Globe Street Property"). On

September 1, 2018, Mold & Engineering entered into a five (5) year lease with

Realty for the Globe Street Property and consolidated all operations in one

location.

      15. However, in order to effectively grow the molding operations, the

Globe Street Property needed to supplement its power supply. Unfortunately, over

the course of nine (9) months Mold & Engineering was unable to adequately

increase the power supply at the Globe Street Property and determined that the

molding operations needed to be moved to a new location with sufficient power

resources.


      16. Consequently, Mo\d & Engineering entered into a lease on May 7,

2019 for the property located at 400 Parkland Drive, Charlotte, Michigan (the

"Charlotte Property"). The molding operations were permanently relocated to the

Charlotte Property.

      17. By June 2019, it became clear that revenue from the tooling

operations had fallen sharply and would not recover in a reasonable timeframe.

The tooling operations were no longer profitable and were draining resources from

other profitable operations. Therefore, a decision was made to shut down the



                                                                         SB733840.DOC
  21-42617-mar   Doc 13   Filed 03/26/21 5Entered 03/26/21 17:58:52   Page  5 of 16
tooling operations and to focus on the plastics, injection molding and additive

business.


      18. This left Mold & Engineering with substantial debt associated with

the tooling business and no active tooling operations or ability to generate revenue

associated with the tolling industry to satisfy that debt.

            CURRENT EMPLOYEES AND MANAGEMENT TEAM

      19. In 2017, at the time Acquisition acquired the stock of Mold, Inc., from

Moog, the company had approximately 91 employees. Mold & Engineering

immediately began trimming the employee base to only those employees needed

for continued operations. Currently, Mold & Engineering employs approximately

twenty-eight (28) employees across its various business operations, including

management, sales, engineering, account management, production, production

management and human resources (collectively, the "Employees"). All

production employees are located at the Charlotte Property.

      20. The management team is made up of myself and Louis Young

("Young"). Our offices are located in the Globe Street Property. I am the Chief

Executive Officer and the 96.5% member of Acquisition. I have a background in

design engineering for tooling and am involved in all aspects of operations, sales

and production.




  21-42617-mar    Doc 13    Filed 03/26/21 6Entered 03/26/21 17:58:52      SB733840.DOC
                                                                        Page 6 of 16
      21. Young, an industrial engineer, joined Mold, Inc., in 2003 when it was

originally established. He stayed with the company throughout the time it was

under the ownership ofMoog. In 2017 when Moog determined that it wanted to

divest itself of the Mold, Inc. operations, Moog approached Young to assist in the

process. Young approached me regarding the divestiture and together we acquired

the Mold, Inc., stock through Acquisition. Young has remained with Mold &

Engineering as its President. Young holds a 3.5% interest in Acquisition.

                  THE PREPETITION SECURED CLAIMS

      22. In order to meet operational expenses, Mold & Engineering maintains

a line of credit with the Level One Bank (the "Bank" or "Level One") as follows:

            On July 17, 2017, Mold & Engineering executed a Promissory Note
            (Line of Credit-Prime), a Loan Agreement and two Security
            Agreements with respect specific equipment and all assets, in the
            principal amount of Two Million Five Hundred Thousand and 00/100
            Dollars ($2,500,000.00) in favor of Level One Bank (the "Mold &
            Engineering Note"). On November 1, 2018, Mold & Engineering
            executed an Allonge to the Promissory Note reducing the face amount
            of the Linear Note from Two Million Five Hundred Thousand and
            00/100 Dollars ($2,500,000.00) to Two Million and 00/100 Dollars
            ($2,000,000.00). In support of the Mold & Engineering Note, the
            John Tenbusch Revocable Trust, Young and I executed a Continuing
            Guaranty.

(the "Mold & Engineering Note")

      23. The approximate outstanding balance due on the Mold & Engineering

Note as of the Petition Date is $957,945.02.




                                                                         SB733840.DOC
  21-42617-mar   Doc 13   Filed 03/26/21 7Entered 03/26/21 17:58:52   Page  7 of 16
      24. In August of 2018, Realty entered into a series of loan agreements

with the Bank, including a term loan and non-revolving line of credit, including a

Swap Agreement with the Bank of Montreal, secured by a mortgage on the Globe

Street Property (collectively, the "Realty Loans") as follows:

            a. On August 2, 2018, Realty executed a Promissory Note (Term
               Loan), a Loan Agreement, Mortgage and Assignment of Rents with
               respect to property located at 12163 Globe Street, Livonia,
               Michigan 48150 in the principal amount of One Million Six
               Hundred Fifty Thousand and 00/100 Dollars ($1,650,000.00)
               ("Realty Note #1"). In support of the Realty Note #1, Acquisition,
               Mold & Engineering, the John Tenbusch Revocable Trust, Young
               and I executed a Continuing Guaranty.

            b. On August 2, 2018, Realty executed a Promissory Note (Line of
               Credit) which reflected an assumption of Mold & Engineering
               Debt and was subsequently Amended and Restated to a Non-
               Revolving Line of Credit, a Loan Agreement, Mortgage and
               Assignment of Rents with respect to property located at 12163
               Globe Street, Livonia, Michigan 48150 in the principal amount of
               One Million Three Hundred and Twenty Thousand and 00/100
               Dollars ($1,320,000.00) ("Realty Note #2"). In support of the
               Realty Note #2, Acquisition, Mold & Engineering, the John
               Tenbusch Revocable Trust, Young and I executed a Continuing
               Guaranty, (collectively, Realty Note #1 and Realty Note #2 shall
               be referred to as the "Realty Debt")

      25. Mold & Engineering guaranteed the Realty Debt.

      26. In connection with tenant improvements for its benefit, Mold &

Engineering entered into three equipment finance agreements for the purchase and

installation of solar panels and related equipment at the Globe Street Property as

follows:




                                                                         SB733840.DOC
  21-42617-mar   Doc 13   Filed 03/26/21 8Entered 03/26/21 17:58:52   Page  8 of 16
            a. An Equipment Finance Agreement with Ascentium Capital, LLC
               (230652), dated August 21, 2018, with respect to specific
               equipment: Solar Panels, Electrical upgrades in the amount of One
               Hundred Sixty-Five Thousand and 00/100 Dollars ($165,000.00). I
               have personally guaranteed this Equipment Finance Agreement
               along with Young;

            b. An Equipment Finance Agreement with Ascentium Capital, LLC
               (230695), dated August 21, 2018, with respect to specific
               equipment: Solar Panels, Electrical upgrades in the amount of One
               Hundred Fifteen Thousand and 00/100 Dollars ($115,000.00). I
               have personally guaranteed this Equipment Finance Agreement
               along with Young; and

            c. An Equipment Finance Agreement with Ascentium Capital, LLC
               (232862), dated August 21, 2018, with respect to specific
               equipment: LED Lighting, HVAC, Insulation, Roofing, Efficient              ,1

                 Doors & Windows in the amount of One Hundred Fifteen
                 Thousand and 00/100 Dollars ($115,000.00). I have personally
                 guaranteed this Equipment Finance Agreement along with Young.

(collectively the "Ascentium Capital Debt")

      27. October 11, 2019, Acquisition, Realty, Mold & Engineering, the John

Tenbusch Revocable Trust, Young and I entered into a Loan Affirmation and

Restructure Agreement ("Forbearance Agreement") with the Bank in connection

with the Level One Bank Debt. On April 2, 2020, an Amendment to Loan

Affirmation and Restructure Agreement ("Amended Forbearance Agreement") was

executed. The Forbearance Period under the Amended Forbearance Agreement

expires on April 1, 2021.

      28. Prior to the Petition Date, Realty closed on the sale of the Globe Street

Property, paid the Realty Debt and Ascentium Capital Debt in full.


                                                                           SB733840.DOC
  21-42617-mar     Doc 13   Filed 03/26/21 9Entered 03/26/21 17:58:52   Page 9 of 16
      29. Debtor negotiated a Lease Agreement with the Purchaser of the Globe

Street Property on favorable rental tenns. Under the terms of the Lease

Agreement, Debtor is responsible for the collection and remittance of the aggregate

base rent on behalf of itself and the other Globe Street Property tenants. Debtor is

also obligated to collect and pay the Globe Street Property expenses on behalf of

itself and the other building tenants.

      30. In order to grow its business, beginning in about July 2018, Mo\d &

Engineering entered into a series of leases titled as equipment financing

agreements to lease the necessary machinery and equipment to expand the 3D

metal printing, 3D plastic printing and additive business as follows:

            a. An Equipment Finance Agreement with Complete Capital
               Services, Inc., July 17, 2018, and assigned to People's Capital
               Leasing Corp. with respect to specific equipment: 1-TmMark
               Station 5000 Work Station including all accessories and/or options
               in the original amount of One Hundred Thirty-Four Seven Hundred
                and Two and 00/100 Dollars ($134,702.00).

            b. An Equipment Finance Agreement with Complete Capital
               Services, Inc., September 18, 2018, with respect to specific
               equipment: 1-EOSINT M280 with 400W Machines including all
               accessories and/or options in the original amount of Three Hundred
               Eighty-Eight Thousand and Ninety-Nine and 50/100 Dollars
                ($388,099.50).

            c. An Equipment Finance Agreement with Midland States Bank dated
               September 18, 2018, with respect to specific equipment: 1-
               EOSINT M280 3D Printer including all accessories and/or options
               in the original amount of Three Hundred Eighty-Eight Thousand
                and Ninety-Nine and 50/100 Dollars ($388,099.50).


                                                                           SB733840.DOC
 21-42617-mar    Doc 13   Filed 03/26/21 10
                                          Entered 03/26/21 17:58:52     Page 10 of 16
              d. An Equipment Finance Agreement with Complete Capital
                 Services, Inc., dated November 16, 2018, which was assigned to
                 Bank of the West with respect to specific equipment: 1 HP Jet
                 Fusion 3D 4210 Printer including all accessories and/or options in
                 the original amount of Three Hundred Fifty Nine Thousand Two
                Hundred Eleven and 00/100 Dollars ($359,211.00).

              e. An Installment Payment Agreement with CIT Bank, N.A., dated
                 November 19, 2018, with respect to specific equipment: Jet Fusion
                 Equipment in the original amount of Ninety-Nine Thousand Seven
                Hundred and 00/100 Dollars ($99,700.00).

              f. An Equipment Finance Agreement with Renaissance Capital
                  Alliance, LLC, November 28, 2018, with respect to specific
                 equipment: Caterpillar Lift Truck Model 2C6000 S/N
                  AT83F42824 together with all attachments and accessories thereto
                  in the original amount of Thirty-Three Thousand Two Hundred
                Forty-Six and 63/100 ($33,246.63).

              g. An Equipment Finance Agreement with Highland Capital
                 Corporation, November 16, 2018, with respect to specific
                 equipment: 1 HP Jet Fusion 3D 4210 Printer including all
                 accessories and/or options in the amount of Three Hundred Ninety-
                 Seven Thousand Seven Hundred and Seventy-Two and 00/100
                Dollars ($397,772.00).

(collectively the "Equipment Financing Agreements")

                      DEBTOR'S PREPETITION ASSETS

      31. As of the Petition Date, the Debtor's assets were chiefly made up of

(1) earned accounts receivable, (2) equipment and vehicles used in the operations

of Debtor's business, and (3) executory contracts and going concern value (good

will). The Debtor estimates the fair market value of its assets on the Petition Date

as follows:




 21-42617-mar     Doc 13   Filed 03/26/21 11
                                           Entered 03/26/21 17:58:52   PageSB733840.DOC
                                                                             11 of 16
                   Accounts Receivable:                       $1,117,198.34
                   Personal Property:                         $ 271,225.00
                   Cash on Hand:                              $ 176,801.26
                                           Total:             $ 1,565,224.60

            EVENTS LEADING TO THE BANKRUPTCY FILING

      32. A number of factors have contributed to the Debtor's decision to file

for relief under Chapter 11, Subchapter V of the Bankmptcy Code.

      33. For some period of time, the Debtor has been losing money on an

annual basis and has maintained operations in part through my infusion of capital

into the company. For example, in September 2019 Level One offset a Charles

Schwab cash collateral account in the amount of $2,189,951.78 I had pledged as

part of my personal guarantee in order to reduce Mold & Engineering's debt load.

      34. At the time of the offset. Mold & Engineering auctioned its equipment

not needed to sustain the continuing mold making operations. The auction

proceeds further reduced the Bank debt.

      35. Mold & Engineering's losses were driven chiefly by a change in the

structure of the auto industry and shifting demands for the services offered by

Mold & Engineering. Historical profits prior to the ownership by JVtoog were

largely driven by customers in the aerospace industry, metal 3D printing and            )


tooling customers. With the loss of the aerospace customer base to Moog and loss

attributable to the tooling business, Mold & Engineering has shifted its focus to

metal 3D printing and plastic 3D printing services for the auto industry. This has


 21-42617-mar   Doc 13   Filed 03/26/21 12
                                         Entered 03/26/21 17:58:52   PageSB733840.DOC
                                                                          12 of 16
helped supplement the loss of the tooling revenue but, has not generated sufficient

cash flow to service the debt associated with the shutdown of the tooling business.

      36. In addition, the Debtor has recently been faced with costly litigation in

the United States District Court for the Northern District of Illinois and in the state

courts in Michigan. The litigation has been a drain on Debtor's personnel and

financial resources.

                             IMPACT OF COVID-19

      37. By early 2020, after having successfully shed the tooling business,

Mold & Engineering was trending toward a positive cash flow - this despite

continuing to carry the tooling debt. Unfortunately, COVID-19 hit the auto

industry heavy in March 2020, wiping out the positive gains made by Mold &

Engineering in late 2019 and 2020.

      38. The shutdown due to COVID-19 had a significant negative impact on

Mold & Engineering's operations and revenue. Customer orders and requirements

deceased substantially at the outset of the shutdown due to reduced production and

workflows. Mold & Engineering's revenue dropped by approximately 40%

compared to 2019 revenue reduced by the revenue generated by the tooling

operations.




                                                                           SB733840.DOC
 21-42617-mar    Doc 13    Filed 03/26/21 13
                                           Entered 03/26/21 17:58:52   Page 13 of 16
       39. On April 15, 2020, Mo\d & Engineering received a loan under the

Small Business Administration's ("SBA") Paycheck Protection Program ("PPP")

in the amount of $554,100.00, which has been forgiven in full.

      40. In addition, Mold & Engineering submitted a request directly to the

Small Business Administration ("SBA") for an Economic Injury and Disaster

Loan. On August 31 , 2020, the SBA issued a secured disaster loan to Mold &

Engineering in the amount of $150,000 with an annual interest at the rate 3.75%

(the "EIDL Loan"). Monthly payments in the amount of $731.00 on the EIDL

Loan are scheduled to begin in August 2021. The SBA has recorded a blanket

UCC Financing Statement with respect to the EIDL Loan.

      41. Mold & Engineering applied for and received a second PPP loan in

the amount of $554,133.00 through Level One. The funds were disbursed on

Febmary 2, 2021. During the covered period, Mold & Engineering has potential

forgiveness payments in the amount of the funds received. The PPP Loan

Forgiveness Application will be submitted seeking forgiveness of the entire loan

amount. It is anticipated that the entire PPP loan will be forgiven.

      42. Since the resumption of production in the auto industry and the lifting

of the shutdown orders, Mold and Engineering has experienced a recovery in its

revenue. Assuming no additional shutdowns or production stoppages, it is




 21-42617-mar    Doc 13    Filed 03/26/21 14
                                           Entered 03/26/21 17:58:52   PageSB733840.DOC
                                                                             14 of 16
anticipated Mold and Engineering's revenue will return to 2019 level, less the

revenue generated by tooling operation, by mid-2021.

                       DEBTOR'S NEED FOR USE OF
                          CASH COLLATERAL

      43. It is necessary for the Mold & Engineering to use Operating Cash in

order to maintain business and the going concern value for the benefit of creditors.

Of immediate urgency is the need to fund payroll and to satisfy vendors on a going

forward basis.


      44. The Debtor proposes to use the Cash Collateral for the payment of

employee salaries, payroll, taxes, and other general operating and working capital

purposes in the ordinary course of business to ensure that operations are not

intermpted.

      45. The Debtor has prepared and delivered to the Bank an initial 13-week

projected budget and such budget has been reviewed by the Debtor and its

management team.

      46. Debtor and the Bank have engaged in negotiations for the consensual

use of the Cash Collateral.

      47. The Debtor has and will continue to need the use of the Cash

Collateral to pay immediate necessary ordinary course of business expenditures.

These expenditures will enable the Debtor to continue operating its business in the

ordinary course, immediately fund its payroll in order to maintain and safeguard


                                                                         SB733840.DOC
 21-42617-mar    Doc 13   Filed 03/26/21 15
                                          Entered 03/26/21 17:58:52   Page 15 of 16
  the pre-petition collateral. The Debtor's use of the Operating Cash is also

  necessary to maintain the value of the Pre-Petition collateral, and to provide Mold

  & Engineering with working capital necessary to maintain operations. Absent the

  use of Cash Collateral, Mold & Engineering does not have adequate working

  capital to continue operations.

            48. Immediate irrq)arable harm will occur to the Debtor, the employees,

 creditors and the estates if the Debtor is unable to use Cash Collateral.

            49. In the absence of a court order authorizing the use of the Cash

 Collateral, the Debtor will be unable to meet its payroll and other operating

 expenses and will be forced to cease operations immediately, rather than

 continuing efforts to maximize value for the estates and creditors.

           If sworn. Affiant can testify competently to the facts set forth herein.

 FURTHER DEPONENT SAYETH NOT,


                                                                                      •5\^\t^/U
                                                              J    mTenbuseh
                                                                  ember

 Sworn to before me on this
 o?5" day of March, 2021
                          /


V/^/.A /A//I-////A^}
  y/./^<A . , Notary Public
 c/^




              SHEILAA.OUVIO
        Notary Public, State of Michigan
         County of Uvlngston
        MyCoimrisskinl
       Actlnfllntt8Countyo(Ji^u43^,


                                                        1g Linear Mold Engineering-Tenbusch Affidavit (SB733840^xB7BE6)
 21-42617-mar                 Doc 13       Filed 03/26/21   Entered 03/26/21 17:58:52                 Page 16 of 16
